EXHIBIT 10.32
 

 
SIXTH AMENDMENT TO LEASE


12 THIS SIXTH AMENDMENT TO LEASE (this "Amendment") is entered into as of the _
day of January, 2012, by and between WILD BASIN I & II INVESTORS, LP, a Texas
limited  partnership  ("Landlord")  and  ASURE  SOFfWARE,  INC.,  a  Delaware  corporation
(''Tenant") f7k/a Forgent Networks, Inc.


WHEREAS, Landlord, as a successor-in-interest to 2800 Industrial, Inc., a Texas
corporation,   and   Tenant,   as   a   successor-in-interest   to  VTEL   Corporation,  a   Delaware
corporation, are parties to that certain Lease Agreement dated January 6, 1998
(the "Lease Agreement") covering certain space in the buildings located at 110
and 108 Wild Basin Road, Austin, Texas, as more particularly described therein;


WHEREAS, the Lease Agreement has been amended pursuant to that certain First
Amendment to Lease Agreement dated as of March 11, 1998, that certain Second
Amendment to Lease Agreement dated as of July 28, 1998, that certain Third
Amendment to Lease Agreement
dated  as  of  November  2,  1998,  that  certain  Fourth  Amendment  to  Lease  (the  ''Fourth
Amendment") dated as of April 28, 201 0, and that certain Fifth Amendment to
Lease (the "Fifth Amendment") dated as of August 30, 2010 (the Lease Agreement,
as amended, the "Lease"), whereby Tenant  currently  leases from  Landlord
approximately  6,977 rentable square  feet of space (the "Current
Premises")  known  as Suite 100 of the building known as  Wild Basin I located
at 110 Wild Basin Road, Austin, Texas ("Building I");


WHEREAS, Tenant desires to lease additional space in Building I currently known
as
Suite 150 and containing approximately 4,129 rentable square feet of space as
identified as the
''Expansion Space" on Exhibit A attached hereto (the ''Expansion Space");


WHEREAS, as more particularly described  in that certain  Consent to  Assignment
of Lease dated December 29, 2011 by and among Landlord, as landlord, Tenant, as
assignee, and WG Ross Corp., dba Legiant, a Texas corporation, as assignor,
Tenant is also currently leasing from Landlord under a separate lease
approximately 3,856 rentable square feet of space (the "Building IT Premises")
known as Suite 120 of the building known as Wild Basin II located at
108 Wild Basin Road, Austin, Texas (such lease, the "Building II Lease"), and
Tenant desires to terminate the Building II Lease upon the commencement of the
Lease for Expansion Space;


WHEREAS, the term ofthe Lease is currently scheduled to expire on March 31,
2013, and Tenant desires to ext nd the term for a period of thirty-three (33)
months to expire on December 31, 2015;


WHEREAS, subject to the terms and conditions set forth below, Landlord has
agreed to lease the Expansion Space to Tenant, to terminate the Building II
Lease and to extend the term of the Lease as set forth herein; and


WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
agreements as to the terms and conditions governing Tenant's lease of the
Expansion Space, the termination of the Building II Lease and the extension of
the term.
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:


1.                 Term.  The term of the Lease is hereby extended for a period
of thirty-three (33) months to expire on December 31, 2015, unless sooner
terminated in accordance with the terms of the Lease.


2.                 Premises.   Effective as of the earlier to occur of (i)
February 1, 2012, or (ii) the date Tenant takes possession of the Expansion
Space, or any portion thereof (the earlier to occur of such dates, the
"Expansion Date"), Landlord shall  lease the Expansion Space to Tenant  and
Tenant shall  lease the Expansion Space from Landlord, and the Premises, as
defmed  in the Lease, shall mean, collectively, the Current Premises and the
Expansion Space, containing a total of approximately 11,106 rentable square feet
of space and shall thereafter be referred to as the "Premises" as that term is
used in the Lease. The Expansion Space shall be subject to all the terms and
conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
concessions that were granted with respect to the Current Premises unless such
concessions are expressly provided for herein with respect to the Expansion
Space. Effective as of the Expansion Date, Exhibit A attached to the Lease shall
be
deleted  in  its  entirety  and  Ex  hibit  A  attached  hereto  shall  be  substituted  in  lieu  thereof.
Notwithstanding anything contained in the Lease to the contrary, the Premises
(i.e. the Current Premises and Expansion Space) shall be used solely for general
office use, light assembly and lawful uses incidental thereto, and no other use
or purpose.


3.                 Base Rent. Commencing on the Expansion Date and continuing
through the remainder of the term of the Lease, as extended hereby, in addition
to the base rent payable for the Current Premises, Tenant shall pay Base Rent
with respect to the Expansion Space in the amount of
$4,817.17  per month.   From and after the date hereof and continuing through
and including
March 31, 2013, Tenant shall continue to pay base rent for the Current Premises
in the amount of
$20,000.00 per month.  Commencing on April I, 2013 and continuing through the
remainder of the term of the Lease, as extended hereby, Tenant shall pay base
rent for the Current Premises in the amount of $8,139.83 per month.  All such
base rent shall be payable in accordance with the terms of the Lease, as amended
hereby.


4.                 Additional Rent.


(a)       Landlord and Tenant  acknowledge  that the Lease  with  respect to the
Current Premises is currently a "gross lease" and that Tenant is not required to
pay additional Operating Costs, Taxes and certain other costs as more
particularly described in Section 3 of the Fourth Amendment.  However,
commencing on April 1, 2013 and continuing through the remainder of the term of
the Lease, as extended hereby, the Lease with respect to the Current Premises
shall revert to a "net lease" and Tenant shall again pay Tenant's Percentage of
Taxes and Operating Costs and all other amounts with respect to the Current
Premises in accordance with the terms of the Lease, as amended hereby.


(b)       Commencing on the Expansion Date and continuing through the remainder
of the term of the Lease, as amended  hereby, the Lease with respect to
the  Expansion Space shall convert to a "net lease" and Tenant shall pay
Tenant's Percentage ofTaxes and Operating Costs and all other amounts with
respect to the Expansion Space in accordance with the terms of the Lease, as
amended hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)       From  the  Expansion  Date  through  and  including  March  31,  2013,  Tenant's
Percentage shall be calculated separately with respect to the Expansion Space
and Current Premises. Notwithstanding anything to the contrary contained in the
Lease,  "Taxes" shall include all sales, use, franchise taxes, or
other  taxes  now or hereafter  imposed  by  any governmental authority upon
rent received by Landlord or upon revenue from the Building, excluding, however,
federal and state income taxes.


5.                Acceptance of  Premises.  TENANT   ACKNOWLEDGES THAT TENANT
CURRENTLY OCCUPIES THE CURRENT PREMISES AND, SUBJECT TO LANDLORD'S OBLIGATIONS
UNDER THE WORK LETTER  ATTACHED HERETO AS EXHIBIT B, TENANT HEREBY ACCEPTS THE
CURRENT PREMISES, THE EXPANSION SPACE IN "AS IS" CONDITION AND WimOUT RELYING
UPON ANY REPRESENTATION  OR WARRANTY (EXPRESS OR IMPLIED) OF LANDLORD OR ANY
REPRESENTATIVE OF LANDLORD. EXCEPT AS EXPRESSLY SET FORTH IN THE LEASE, LANDLORD
HAS NOT MADE AND DOES NOT HEREBY MAKE AND
HEREBY  SPECIFICALLY  DISCLAIMS ANY  REPRESENTATIONS   OR WARRANTIES OF ANY KIND
OR CHARACTER  WHATSOEVER, EXPRESS OR IMPLIED,  WITH  RESPECT  TO  THE  BUU..DING
(INCLUDING THE  CURRENT PREMISES  AND EXPANSION  SPACE)  AND
ITS  CONDITION  (INCLUDING WITHOUT  LIMITATION  ANY REPRESENTATION  OR WARRANTY
REGARDING QUALITY OF CONSTRUCTION, STATE OF REPAIR, WORKMANSHIP (EXCEPT AS SET
FORTH IN EXHIBIT B ATTACHED HERETO), MERCHANTABILITY,
HABITABILITY,  SUITABILITY  OR  FITNESS FOR  ANY PARTICULAR  PURPOSE) AND TENANT
HAS NOT RELIED  ON ANY SUCH REPRESENTATIONS  OR WARRANTIES.   Except as set
forth in Exhibit B attached hereto, Landlord shall have no obligations to
perform any leasehold improvements or provide any improvement allowance in
connection with this Amendment.


6.                 Landlord's Addresses.  Landlord's addresses under the Lease
are hereby amended in their entireties to the following:


c/o HPI Real Estate, Inc.
3600 N. Capital of Texas Highway
Building B - Suite 250
Austin, Texas 78746
Attention: Debbie Layton, Property Manager


Payments of rent only shall be sent to Landlord at: Wild Basin I & II Investors,
LP
P. 0. Box 650020
Dept41017
Dallas, TX 75265


or such other place as Landlord may designate from time to time.
 
 
3

--------------------------------------------------------------------------------

 




7.                 Parking.  Effective as of the Expansion Date, in addition to
the twenty (20) non-garage, non-reserved parking spaces provided in connection
with the Current Premises, as set forth in Section 18 of the Fourth Amendment,
Tenant shall be entitled to twelve (12) additional non­ garage, non-reserved
parking spaces in connection with Tenant's lease of the Expansion Space, for a
total of thirty-two (32) parking spaces, at no additional rental charge during
the remainder of the term of the Lease, as extended hereby.


8.                 Termination of Building II Lease.  The Building II Lease
shall automatically terminate effective as of the Expansion Date with the same
effect as if the Expansion Date were the scheduled date for expiration  of
the  Building II Lease.   Tenant shall vacate the Building  II Premises on or
before the date that is three (3) business days after the Expansion Date (such
date, the "Vacancy Date") and return the same to Landlord in the condition
required under the terms of the Building II Lease. Upon satisfaction of the
conditions for return of the security deposit under the Building II Lease,
Landlord shall refund to Tenant the $4,870.25 security deposit held by Landlord
under the Building II Lease.   The period commencing on the Expansion Date and
ending on the Vacancy Date is referred to herein as the "Vacation
Period."   Tenant's use and occupancy of the Building ll Premises during  the
Vacation Period shall be subject to all the terms and conditions of the Building
II Lease, except that Tenant shall not be required to pay base rent or
additional rent for the Building II Premises during the Vacation Period;
provided however, Tenant shall remain liable for the costs of any third party
services (including utilities) provided to the Building II Premises during the
Vacation Period.


9.                Storage Space.  During the term of the Lease, as extended
hereby, Tenant may continue to use the approximately 1,900 square feet of
storage space located in the garage storage area as more particularly described
in Section 1 of the Fifth Amendment, at no additional rental charge. Tenant has
no rights to any other storage space under the Lease.


10.               Express Negligence.   Landlord and Tenant hereby agree that
the waivers set forth in Section 8.4 of the Lease Agreement will apply
notwithstanding any other provision of the Lease to the contrary and EVEN IF THE
LOSS OR DAMAGE DESCRIBED THEREIN IS CAUSED BY NEGLIGENCE OR OTHER ACTS OR
OMISSIONS OR STRICT LIABR.ITY OF LANDLORD OR TENANT OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, CONTRACTORS, LICENSEES OR INVITEES.

11.            
  Miscellaneous.  Notwithstanding  anything  contained in the Lease to the contrary,
Landlord shall not be required to name Tenant as an additional  insured under
any insurance policy carried by Landlord.   Tenant agrees that as a result of
the waiver of the Net Proceeds Interest as set forth in Section 8 of the Fourth
Amendment, Landlord is no longer required to provide any accounting or reports
in connection with or related thereto.


12.               Calculation of Charges.  Landlord and Tenant agree that each
provision of the Lease, as amended hereby, for determining charges, amounts and
additional rental payments by Tenant is commercially reasonable, and as to each
such charge or amount, constitutes a "method by which the charge is to be
computed" for purposes of Section 93.012 (Assessment of Charges) of the Texas
Property Code, as such section now exists or as it may be hereafter amended or
succeeded.
 
 
4

--------------------------------------------------------------------------------

 


13.               Tax Protest Waiver.   NOTWITHSTANDING  ANYTHING CONTAINED IN
THE LEASE  TO   THE   CONTRARY,  TENANT  HEREBY   WAIVES  ALL  RIGHTS   TO
PROTEST THE APPRAISED VALUE OF THE BUILDING OR THE LAND OR TO
APPEAL  THE  SAME  AND  ALL  RIGHTS  TO  RECEIVE   NOTICES  OF REAPPRAISALS AS
SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.


14.             WAIVER OF CONSUMER RIGHTS.  TENANT HEREBY WAIVES ALL ITS
RIGHTS   UNDER THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT,
SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW
THAT  GIVES CONSUMERS SPECIAL  RIGHTS  AND
PROTECTIONS.  AFTER  CONSULTATION  WITH  AN ATTORNEY  OF TENANT'S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO TillS WAIVER.


15.               Brokers. Tenant warrants that it has had no dealings with any
real estate broker or agent in  connection with the  negotiation
of  this  Amendment other  than  HPI Real  Estate, Inc. ("Landlord's Broker")
and that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Amendment. Landlord agrees to
pay a commission to Landlord's Broker pursuant to a separate written agreement
entered into between Landlord and such broker.  Tenant agrees to indemnify and
hold Landlord harmless from and against any liability or claim arising with
respect to any brokers or agents other than Landlord's Broker claiming a
commission by, through or under Tenant in connection with this Amendment.


16.               Authority.   Tenant represents to Landlord as follows: (i)
Tenant is duly formed and validly existing under the laws of the State of
Delaware, (ii) Tenant has and is qualified to do business in Texas, (iii) Tenant
has the full right and authority to enter into this Amendment, and (iv) each
person signing on behalf of Tenant was and continues to be authorized to do so.
Landlord represents to Tenant as follows: (i) Landlord is duly formed and
validly existing under the laws of the State of Texas, (ii) Landlord has the
full right and authority to enter into this Amendment, and (iii) each person
signing on behalf of Landlord was and continues to be authorized to do so.


17.               Defined Terms.  All defmed terms used but not otherwise
defined herein shall have the same meaning assigned to them in the Lease.


18.               Exhibits.  Each exhibit ttached hereto is hereby incorporated
herein and made a part hereof.


19.               Ratification of Lease.  Except as amended hereby, the Lease
shall remain in full force and effect in accordance with its terms and is hereby
ratified. In the event of a conflict between the Lease and this Amendment, this
Amendment shall control.  In no event shall Landlord be liable for any
consequential, special or punitive damages as a result of any breach of or
default under the Lease, as amended hereby, by Landlord.


20.               No Representations.  Landlord and Landlord's agents have made
no representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein and Tenant has not relied on any
representations except as expressly set forth herein.
 
 
 
5

--------------------------------------------------------------------------------

 


Likewise, Tenant and Tenant's agents have made no representations or  promises,
express or implied, in connection with this Amendment except as expressly set
forth herein and Landlord has not relied on any representations except as
expressly set forth herein.


21.            
  Entire Agreement.  This  Amendment,  together  with  the  Lease,  contains  all  of  the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Amendment or the Lease, and no prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.


22.            
  Section  Headings.  The  section  headings  contained   in  this  Amendment  are  for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.


23.               Successors and Assigns.  The terms and provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


24.               Severability.  A determination that any provision of this
Amendment is unenforceable or invalid shall not affect the enforceability or
validity of any other provision hereof and any determination that the
application of any provision of this Amendment to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to any other persons or circumstances.


25.               Governing Law. This Amendment shall be governed by the laws of
the State ofTexas.


26.               Submission of Amendment Not Offer.   The submission by
Landlord to Tenant of this Amendment for Tenant's consideration shall have no
binding force or effect, and shall not confer any rights upon Tenant or impose
any obligations upon Landlord irrespective of any reliance thereon, change of
position or partial performance. This Amendment is effective and binding on
Landlord only upon the execution and delivery of this Amendment by Landlord and
Tenant.




[Signature page follows.]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


TENANT:


ASURE SOFIWARE, INC.,
a Delaware corporation








By:                                                      
Name:                                                 
Title:                                                   







LANDLORD:


WILD BASIN I & ll INVESTORS, LP,
a Texas limited partnership


By:
[ex1032sig.jpg]


Landlord Witness:


 
 
By:                                                         
Name: Atberd E. Anderson               
Title:  President                                   
 
 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT A


OUTLINE AND LOCATION OF PREMISES




 
 
Suite 150
4,129 rsf
Expansion Space


 
 
 

 
Suite 100
6,977 rsf
Asure
Current Premises
 
 
WILD BASIN 1,1st FLOOR



 
A-1

--------------------------------------------------------------------------------

 


EXHIBITB


WORK LETTER


1.                 This Work Letter shall set forth the obligations of Landlord
and Tenant with respect to certain improvements to be performed by Landlord in
the Expansion Space, it being agreed that Landlord shall have no obligation to
perform any improvements in the Current Premises. All improvements described in
this Work Letter to be constructed in and upon the Expansion Space by Landlord
are hereinafter referred to as the "Landlord's Work."Landlord and Tenant
acknowledge that Plans (hereinafter defined) for  the Landlord's Work have not
yet been prepared and, therefore, it is impossible to determine the exact cost
of the Landlord's Work at this time.  Accordingly, Landlord and Tenant agree
that Landlord's obligation to pay for the cost of Landlord's Work shall be
limited to
$37,500.00 (the "Construction Allowance") and that Tenant shall be responsible
for the cost of  Landlord's Work to the  extent that  it exceeds the
Construction Allowance ("Excess Costs"). The Construction Allowance may only be
used for the cost of preparing the Plans and for hard costs in connection with
the Landlord's Work, and in no event shall the Construction Allowance be used
for the purchase of cabling, equipment, furniture or other items of personal
property of Tenant.  Any portion of the Construction Allowance remaining on the
date that is six (6) months after the Expansion Date shall be the sole property
of Landlord and Tenant shall not be entitled to any credit, payment or abatement
on account thereof. Landlord shall enter into a direct contract for Landlord's
Work with a general contractor selected by Landlord.  In addition, Landlord
shall have the right to select and/or approve of any subcontractors used in
connection with the Landlord's Work. Tenant shall pay Landlord, within ten (10)
days after Landlord's written demand, a construction fee equal to 4% of the cost
of Landlord's Work to compensate for its construction management services in
connection with Landlord's Work.   Landlord reserves the right to deduct such
fee from the Construction Allowance.  Notwithstanding anything to the contrary
set forth herein, in no event shall Landlord be required to perform any of the
Landlord's Work during any period an uncured default by Tenant exists under the
Lease,  as amended hereby.  Provided Tenant has paid Landlord any Excess Costs,
in the event Landlord fails to pay any contractor in connection with the
Landlord's Work and such non-payment results in a lien on the Premises, then
such lien shall not be deemed a default by Tenant and Tenant shall have no
obligations to release or bond over such lien.


2.                 Space planning, architectural and engineering
(mechanical,  electrical and  plumbing) drawings for the Landlord's Work shall
be prepared at Tenant's sole cost and expense, subject to funding through the
Construction Allowance.   The space planning, architectural and engineering
drawings are collectively referred to herein as the "Plans".


3.                 Tenant shall deliver to Landlord any information reasonably
requested by Landlord and shall deliver to Landlord Tenant's approval or
disapproval of any preliminary or final layout, drawings, or plans within five
(5) business days after written request.    Any disapproval shall be in writing
and shall set forth in reasonable detail the reasons for such disapproval.
Tenant shall devote such time in consultation with Landlord and Landlord's
architect and engineer as may be required to provide all information Landlord
deems necessary in order to enable Landlord's architect and engineer to
complete, and obtain Tenant's written approval of the Plans for Landlord's
Work.  Neither the approval ofthe
Plans   nor   the   supervision   of   Landlord's   Work   by  Landlord   shall   constitute   a
representation or warranty by Landlord as to the accuracy, adequacy, sufficiency
and propriety of the Plans or the quality of workmanship or compliance of
Landlord's Work with applicable law.
 
 
B-1

--------------------------------------------------------------------------------

 


4.                Prior  to commencing any construction  of Landlord's Work,
Landlord shall submit  to Tenant  a  written estimate setting forth  the
anticipated  cost  of the  Landlord's  Work, including but not limited to labor
and  materials, architect's fees, contractor's fees and permit fees. Within five
(5} business days thereafter, Tenant shall either notify Landlord
in  writing  of  its  approval  of  the  cost  estimate,  or  specify  its
objections  thereto  in reasonable detail and any desired changes to the
proposed Landlord's Work.  In the event Tenant notifies Landlord of such
objections and desired changes, Tenant shall work with Landlord in good fuith to
alter the scope of Landlord's Work in order to reach a mutually acceptable
alternative cost estimate.


5.               
 If  Landlord's  estimate  and/or  the  actual  cost  of  Landlord's  Work  shall  exceed  the
maximum Construction Allowance, Tenant shall pay to Landlord fifty percent (50%}
of such  Excess  Costs  within  two  (2}
business  days  after  Landlord's  written  demand. Landlord shall not be
required to proceed with Landlord's Work until Tenant pays such portion of the
Excess Costs and any delay in the completion of Landlord's Work due to a delay
by Tenant  in making such payment shall be deemed a Delay.   Upon substantial
completion of Landlord's Work, Tenant shall pay the remaining portion of the
Excess Costs within ten (I0} business days after receipt of an invoice therefor
from Landlord.
The  statements  of  costs  submitted  to  Landlord  by  Landlord's  contractors  shall  be
conclusive for  purposes of detennining  the actual cost of the items described
therein. Excess Costs constitute rent payable pursuant to the Lease, and the
fuilure to timely pay same constitutes a default under the Lease.


6.                 If Tenant shall request any changes to Landlord's Work that
are approved in writing by Landlord ("Change Orders"}, Landlord shall have any
necessary revisions to the Plans prepared, and Tenant shall reimburse Landlord
on demand for the cost of preparing such revisions.  Landlord shall notify
Tenant in writing of the estimated increased cost, if any, which will be
chargeable to Tenant by reason of such Change Orders and Tenant shall notify
Landlord in writing whether it desires to proceed with such Change Order within
two (2} business days after receiving Landlord's estimate of the cost ofthe
Change Order. If Tenant  approves the Change Order  in writing, the increased
cost  shall be deemed Excess Costs hereunder and shall be subject to the
provisions of Paragraph 5 above.  If Tenant fails to timely notify Landlord of
its approval or disapproval of the requested Change Order, Landlord shall have
the option to continue work on the Expansion Space disregarding the requested
Change Order, or Landlord may elect to discontinue work on the Expansion Space
until it receives notice of Tenant's decision, in which event Tenant shall be
responsible for any delay in completion of Landlord's Work resulting therefrom.


7.                 Following approval of the Plans and the payment by Tenant of
the required portion of the
Excess  Costs,   if  any,  Landlord   shall  cause  Landlord's   Work  to   be  constructed
substantially in accordance with the approved Plans, so long as no default shall
occur under the Lease, as amended hereby. Landlord's Work shall be perfonned in
a good and workmanlike manner and in compliance with all applicable
laws.  Landlord shall notify Tenant upon substantial completion o
fLandlord's Work.
 
 
B-2

--------------------------------------------------------------------------------

 


8.                Tenant acknowledges that the Landlord's Work may be performed
by Landlord in the Expansion Space during normal business hours subsequent to
the Expansion Date. Landlord and Tenant agree to cooperate with each other in
order to enable the Landlord's Work  to  be  performed  in a
timely  manner  and  with  as  little inconvenience  to  the operation of
Tenant's  business as is reasonably possible.  Notwithstanding anything herein
to the contrary, any delay in the completion of the Landlord's  Work  or
inconvenience suffered by Tenant during the performance of the Landlord's Work
shall not delay the Expansion Date nor shall it subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of rent or other swns payable under the Lease,
as amended hereby.

9.                 Landlord's and Tenant's representatives for coordination of
construction and approval of any revisions to the Plans will be as follows,
provided that either party may change its representative upon written notice to
the other:
 

Landlord's Representative:     Tenant's Representative:     Curt Whitlatch Asure
Software  HPJ Real Estate, Inc. 110 Wild Basin Rd. #100 3600 North Capital
ofTexas Highway Austin TX, 78746 Building B, Suite 250 214-704810  Austin, TX
78746   (512) 835-4455  

 
10.               This Work Letter shall not be applicable to any additional
space added to the Expansion Space at any time or from time to time, whether by
any options under the Lease or otherwise, or to any portion of the Expansion
Space or any additions to the Expansion Space in the event of a renewal or
extension  of the Lease tenn, as amended hereby, whether by any options under
the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement to the Lease.  All capitalized terms used in this Work
Letter but not defined herein shall have the same meanings ascribed to such
terms in the Lease, as amended hereby.
 
 
B-3

--------------------------------------------------------------------------------

 
 